Citation Nr: 1029264	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-16 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for swelling of the legs and 
feet as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to December 
1986.

By a decision entered in June 2003, the RO denied service 
connection for diabetes mellitus and for swelling of the legs and 
feet as secondary thereto.  The Veteran appealed both 
determinations to the Board of Veterans' Appeals (Board).  In 
February 2009, the Board remanded the case for additional 
development.

In May 2010, while the case was in remand status, the Appeals 
Management Center (AMC) granted service connection for diabetes 
mellitus.  The prior denial of service connection for swelling of 
the legs and feet as secondary to diabetes was confirmed and 
continued, and the case was returned to the Board.

For the reasons set forth below, this case is again being 
REMANDED to the RO via the AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Under the law, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the Veteran maintains that he has swelling 
of the legs and feet as secondary to now service connected 
diabetes mellitus.  The objective medical evidence, including the 
report of a recent VA examination conducted in April 2009, 
confirms that he has peripheral edema.  The examiner who 
conducted the April 2009 examination indicated that the etiology 
of the Veteran's edema was "unknown."  However, no rationale 
for that conclusion was supplied.  Absent a rationale, the 
examiner's conclusion cannot be relied upon for purposes of 
adjudication.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (a medical opinion that contains only data and 
conclusions is not entitled to any weight).  Accordingly, and 
because none of the other evidence of record contains a 
competent, reasoned analysis of the etiology of the Veteran's 
complaints, another examination is required.

When this case was remanded in February 2009, the Board 
requested, among other things, that if any benefit sought 
remained denied on readjudication, the Veteran's current 
representative be furnished a copy of the original statement of 
the case (SOC) (dated in January 2004).  The record does not 
reflect that that was done.  This needs to be corrected.  See, 
e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  A remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Arrange to have the Veteran scheduled for an 
examination of his legs and feet.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any peripheral edema shown on 
examination (claimed as swelling of the legs and 
feet) (1) is due to, or (2) has been chronically 
or permanently worsened by, the Veteran's 
service-connected diabetes mellitus.  A complete 
rationale must be provided.

2.  Thereafter, take adjudicatory action on the 
claim here in question.  If the benefit sought 
remains denied, furnish a supplemental SOC 
(SSOC) to the Veteran and his representative.  
The SSOC should contain, among other things, a 
citation to, and summary of 38 C.F.R. § 3.310.  
The record on appeal must contain documentation 
to reflect that copies of the original SOC have 
been provided to the Veteran's representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

